DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 7, 10, 13, 16, 23 and 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 8, 9, 11, 12, 14, 15, 17, 18, 20-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contino (US 2012/0023293) in view of Byun (US 2020/0226070).
Regarding claim(s) 1, Contino teaches:
A method of communication in a data processing environment, the method comprising: receiving, from a first host data processing system at a communication interface of a second host data processing system, a host command in a first command set, the host command specifying a memory access to a memory coupled to the second host data processing system; 	[0065] shows that host computer 330 may have made a request to read 
wherein each of the first and second host data processing systems has a respective one of first and second coherent memory domains, and wherein the first and second coherent memory domains are non-coherent with each other;	[0067] The methods, systems, networks, databases, and storage described above may be implemented with or executed by one or more computer systems. Many of the elements of communication network 100 and communication network 300 may be, comprise, or include computers systems. This includes, but is not limited to communication system 100, host device 110, wireless device 112, network 120, service system 140, storage system 130, database 150, communication system 300, host computer 330, wireless device 332, base station 322, network 320, storage network 340, storage 342, service system 390, computer system 392 and database 394. [0056] In another example, network 320 may translate packets of data received from wireless device 332 with ATAPI, SCSI, or USB commands or protocols into commands or data that may be understood storage network 340 or storage 342. Network 320 may also translate packets of data received from storage 342 or storage network 340 into ATAPI, SCSI, or USB commands or protocols. These packets, once translated, may be sent to wireless device 332.
translating the host command into a second command in a different second command set such that the first host data processing system emulates an attached functional unit coupled to the communication interface of the second host data processing system; presenting the second command to a host bus protocol interface of the second host data processing system; and	[0050] Host computer 330 may also use communication and configuration protocols intended for locally attached mass storage devices to communicate with wireless device 332. Wireless device 332 may emulate a mass storage device by also using the 
the second host data processing system including a system fabric to which a plurality of communication participants are coupled; 	[0053] In order to facilitate the emulation of a locally attached mass storage device by wireless device 332, network 320 may process packets of data it receives from wireless device 332. These packets may, for example, comprise data destined for storage 342. In an example, these packets of data may contain data with communication and configuration protocols intended for locally attached mass storage devices to communicate. These communication and configuration protocols may be emulated by wireless device 332, network 320, or storage network 340. These communication and configuration protocols may also be simply passed along to storage 342 so that storage 342 may process them natively.
Contino does not explicitly teach, but Byun teaches based on receipt of the second command, initiating, by the host bus protocol interface on the system fabric of the second host data processing system, a host bus protocol memory access request specifying the memory access.	[0045] shows that during the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the mass storage device emulation method/system of Contino with the storage operation system/method of Byun. The rationale for doing so would have been that translation of host command into a storage command used to access specific data in storage is a known technique that one of ordinary skill in the art would be capable of, and motivated to applying to a memory system, a known device, in order to obtain the result of being able to achieve efficient and reliable storage/retrieval of data in storage systems. This is no more than a predictable outcome which one of ordinary skill would have expected to achieve with the combination.
		
Regarding claim(s) 2, Contino teaches:	
wherein: the second command specifies an address; the method further comprises pinning, in a page frame table of the second host data processing system, a page table entry for the address.	[0044] shows that upon receipt of data and a corresponding logical block address (LBA) from the host 300, the memory controller 200 may translate the LBA into a physical block address (PBA) indicating where the memory cells to write data to or read data from are in the memory device 100. [0010] shows a logical-physical mapping table indicating a mapping relationship between a logical address of data provided from a host and a physical address of the memory device in which the data is stored;
		
Regarding claim(s) 3, Contino teaches:		
wherein: the communication interface is a first communication interface; the second host data processing system includes a second communication interface; the host command is a first host command; and the method further includes the second communication interface    [0065] shows that host computer 330 may have made a request to read data from the locally attached mass storage device that wireless device 332 is enumerated as. For example, this request may comprise a SCSI request encapsulated in a USB packet. [0065] further shows that least one of wireless device 332, network 320, or storage network 340 translates this request into another protocol. For example, the encapsulated SCSI request may be translated to a file transfer protocol (FTP) request. The FTP request is then transferred to storage network 340.
that is one of the plurality of communication participants coupled to the system fabric;     [0053] In order to facilitate the emulation of a locally attached mass storage device by wireless device 332, network 320 may process packets of data it receives from wireless device 332. These packets may, for example, comprise data destined for storage 342. In an example, these packets of data may contain data with communication and configuration protocols intended for locally attached mass storage devices to communicate. These communication and configuration protocols may be emulated by wireless device 332, network 320, or storage network 340. These communication and configuration protocols may also be simply passed along to storage 342 so that storage 342 may process them natively.	
Byun teaches based on receiving the host bus protocol memory access request on the system fabric, issuing a second host command specifying the memory access.	[0045] shows that during the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.

Regarding claim(s) 5, the combination of Contino and Byun teaches:	
wherein issuing the second host command comprises issuing the second host command to a third host data processing system including at least a processor core and a memory, wherein the third host data processing system has a third coherent memory domain that is non-coherent with the first and second coherent memory domains.	Contino in [0065] shows that the encapsulated SCSI request may be translated to a file transfer protocol (FTP) request. The FTP request is then transferred to storage network 340. [0067] The methods, systems, networks, databases, and storage described above may be implemented with or executed by one or more computer systems. The methods described above may also be stored on a computer readable medium. Many of the elements of communication network 100 and communication network 300 may be, comprise, or include computers systems. This includes, but is not limited to communication system 100, host device 110, wireless device 112, network 120, service system 140, storage system 130, database 150, communication system 300, host computer 330, wireless device 332, base station 322, network 320, storage network 340, storage 342, service system 390, computer system 392 and database 394.	
Byun in [0045] shows that during the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.
	
Regarding claim(s) 6, the combination of Contino and Byun teaches:		
wherein: the translating includes translating a first address specified in the host command to a second address and placing the second address within the second command;      Contino in [0065] shows that the encapsulated SCSI request may be translated to a file transfer protocol (FTP) request. The FTP request is then transferred to storage network 340. 
Byun in [0044] shows that upon receipt of data and a corresponding logical block address (LBA) from the host 300, the memory controller 200 may translate the LBA into a 

Regarding claim(s) 8, the combination of Contino and Byun teaches:				
wherein: the host bus protocol memory access command is a read command; the method further comprises: the second host data processing system accessing data specified by the host bus protocol memory access request in a system memory of the second host data processing system and returning the data to the communication interface; the communication interface of the second host data processing system issuing a read response to the first host data processing system, the read response including the data	Contino in [0066] shows that storage network 340 may respond with a packet containing data that wireless device 332 requested in the encapsulated SCSI request. The response request may be requesting that the response packet be sent to wireless device 332. At least one of wireless device 332, network 320, or storage network 340 translates this request into another protocol. For example, the response packet of data may be translated into a SCSI response encapsulated in a USB packet.	Byun in [0044] shows that upon receipt of data and a corresponding logical block address (LBA) from the host 300, the memory controller 200 may translate the LBA into a physical block address (PBA) indicating where the memory cells to write data to or read data from are in the memory device 100. [0045] shows that during the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.
		
Regarding claim(s) 9, Contino teaches:			
and further comprising: a communication interface of the first host data processing system receiving the read response and translating the read response into a different second response set emulating an attached memory being coupled to the communication interface.     [0066] shows that storage network 340 may respond with a packet containing data that wireless device 332 requested in the encapsulated SCSI request. The response request may be requesting that the response packet be sent to wireless device 332. At least one of wireless device 332, network 320, or storage network 340 translates this request into another protocol. For example, the response packet of data may be translated into a SCSI response encapsulated in a USB packet.	
		
Regarding claim(s) 11 and 21, Contino teaches:			
A communication controller for a host data processing system having a system fabric, the communication controller comprising: controller circuitry configured to perform: receiving, from another data processing system, a host command in a first command set, the host command specifying a memory access to a memory coupled to the host data processing system;	 [0065] shows that host computer 330 may have made a request to read data from the locally attached mass storage device that wireless device 332 is enumerated as. For example, this request may comprise a SCSI request encapsulated in a USB packet. 	
translating the host command into a command in a different second command set emulating coupling of an attached functional unit to the communication controller; presenting the second command to a host bus protocol interface; and 	[0065] shows that least one of wireless device 332, network 320, or storage network 340 translates this request into another protocol. For example, the encapsulated SCSI request may be translated to a file transfer protocol (FTP) request. The FTP request is then transferred to storage network 340.	
based on receipt of the second command, initiating, by the host bus protocol interface on the system fabric of the host data processing system, a host bus protocol memory access request specifying the memory access.	[0045] shows that during the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.
		
Regarding claim(s) 12 and 22, the combination of Contino and Byun teaches:			
wherein: the translating includes translating a first address specified in the host command to a second address and placing the second address within the second command;    Contino in [0065] shows that the encapsulated SCSI request may be translated to a file transfer protocol (FTP) request. The FTP request is then transferred to storage network 340.	
Byun in [0044] shows that upon receipt of data and a corresponding logical block address (LBA) from the host 300, the memory controller 200 may translate the LBA into a physical block address (PBA) indicating where the memory cells to write data to or read data from are in the memory device 100. [0045] shows that during the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.

Regarding claim(s) 14 and 24, the combination of Contino and Byun teaches:			
wherein: the host bus protocol memory access command is a read command; the controller circuitry is further configured to perform: receiving data specified by the host bus protocol memory access request from a system memory of the second host data processing system; issuing, to the first host data processing system, a read response including the data.	Contino in [0066] shows that storage network 340 may respond with a packet containing data that wireless device 332 requested in the encapsulated SCSI request. The 
Byun in [0044] shows that upon receipt of data and a corresponding logical block address (LBA) from the host 300, the memory controller 200 may translate the LBA into a physical block address (PBA) indicating where the memory cells to write data to or read data from are in the memory device 100. [0045] shows that during the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.
		
Regarding claim(s) 15, Contino teaches:				
wherein the communication controller is a first communication controller; a second communication controller of the second host data processing system coupled to the first communication controller of the second host data processing system, wherein the second communication controller includes controller circuitry configured to perform: receiving the read response and translating the read response into a different second response set emulating an attached memory being coupled to the second communication controller.     [0066] shows that storage network 340 may respond with a packet containing data that wireless device 332 requested in the encapsulated SCSI request. The response request may be requesting that the response packet be sent to wireless device 332. At least one of wireless device 332, network 320, or storage network 340 translates this request into another protocol. For example, the response packet of data may be translated into a SCSI response encapsulated in a USB packet.	
		
Regarding claim(s) 17, Byun teaches:				
the host data processing system coupled to the communication controller, the host data processing system including a system memory storing a page frame table; wherein: the second command specifies an address; the host data processing system is configured to pinning, in the page frame table of the system memory, a page table entry for the address.     [0044] shows that upon receipt of data and a corresponding logical block address (LBA) from the host 300, the memory controller 200 may translate the LBA into a physical block address (PBA) indicating where the memory cells to write data to or read data from are in the memory device 100. [0010] shows a logical-physical mapping table indicating a mapping relationship between a logical address of data provided from a host and a physical address of the memory device in which the data is stored;
		
Regarding claim(s) 18, Contino teaches:		
wherein the communication controller is a first communication controller, and wherein the host command is a first host command; and the second host data processing system coupled to the communication controller, the second host data processing system including a second communication controller, 	[0065] shows that host computer 330 may have made a request to read data from the locally attached mass storage device that wireless device 332 is enumerated as. For example, this request may comprise a SCSI request encapsulated in a USB packet. [0065] further shows that least one of wireless device 332, network 320, or storage network 340 translates this request into another protocol. For example, the encapsulated SCSI request may be translated to a file transfer protocol (FTP) request. The FTP request is then transferred to storage network 340.	
wherein the second communication controller, based on receiving the host bus protocol memory access request on the system fabric, issues a second host command specifying the memory access.	[0045] shows that during the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.

Regarding claim(s) 20, the combination of Contino and Byun teaches:	
wherein: the second communication controller issues the second host command to a third host data processing system coupled to the second host data processing system.	Contino in [0065] shows that the encapsulated SCSI request may be translated to a file transfer protocol (FTP) request. The FTP request is then transferred to storage network 340. Byun in [0045] shows that during the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.


Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contino (US 2012/0023293) and Byun (US 2020/0226070), further in view of Hu (US 2010/0268868).
Regarding claim(s) 4, the combination of Contino and Byun does not explicitly teach, but Hu teaches:
wherein issuing the second host command comprises issuing the second host command based on an address specified within the host bus protocol memory access request belonging to a predetermined address range.	[0026] As shown in FIG. 4, when access to data of logical address ranges 0.about.X by the host 202 is required, the controller 210 converts the logical address ranges 0.about.X to physical address ranges of corresponding management units according to the link tables 221.about.22K stored in the random access memory 220.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the mass storage device emulation method/system of Contino and Byun with the storage operation system/method of Hu. The rationale for doing so would have been to prevent performance degradation of the non-volatile storage device by accessing data with logical addresses of a small range and therefore avoiding frequent link table replacement. This is taught by Hu in [0009].	

Regarding claim(s) 19, Hu teaches:
wherein the second communication controller issues the second host command based on an address specified within the host bus protocol memory access request belonging to a predetermined address range.	[0026] As shown in FIG. 4, when access to data of logical address ranges 0.about.X by the host 202 is required, the controller 210 converts the logical address ranges 0.about.X to physical address ranges of corresponding management units according to the link tables 221.about.22K stored in the random access memory 220.


Response to Arguments
Applicant’s arguments, see page 10, filed 1/27/2022, with respect to claim objection have been fully considered and are persuasive.  The objection of 11/2/2021 has been withdrawn.

Applicant’s arguments, see page 10, filed 1/27/2022, with respect to claim rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 11/2/2021 has been withdrawn. 

Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
In page 11, applicant argues:
“With reference to the foregoing "receiving" step, page 3 of the present Office Action cites[0065] of Contino in combination with Byun as teaching a wireless device 332, which emulates a network-connected magnetic mass storage device 342, receiving a request to read data from the mass storage device. However, Contino/Byun does not disclose that wireless device 332 is a host data processing system or has a respective coherent memory domain that is non-coherent with that of host 330. Because Contino Byun does not disclose or render obvious the host-to-host communication of a host command between non-memory-coherent host systems as set forth in the "receiving" step of exemplary Claim 1, Applicant respectfully submits that the rejection of Claim 1, similar Claims 11, and 21, and their respective dependent claims under 35 U.S.C § 103 is overcome.”


The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the claims are given their broadest reasonable interpretation and the feature(s) upon which applicant relies (i.e., “coherent memory domains”) is/are interpreted as data communication elements as computer systems that include communication interface, processing system and storage system that uses different data access command protocols.
The examiner notes that amending the claim to specify details from the specification or the meaning the claimed “coherent domain”, would help overcome the cited prior art.

In page 11, applicant argues:



The Examiner respectfully disagrees. Claims are given their broadest reasonable interpretation and the feature(s) upon which applicant relies (i.e., “host… system emulates… attached functional unit”) is/are interpreted as a host system communicating with a second system element as if the second system element is the attached functional unit. This is taught by Contino in [0050] which show that wireless device 332 may emulate a mass storage device by also using the corresponding communication and configuration protocols to communicate with host computer 330. Wireless device 332 may send and receive data to storage 342 via network 320 and storage network 340 to provide an emulated capacity (e.g., number of bytes) that is far greater than would normally be found on a locally attached mass storage device.
The examiner notes that amending the claim to specify details from the specification or the meaning the claimed “emulate”, would help overcome the cited prior art.

In page 11, applicant argues:
“However, Contino Byun does not disclose or render obvious a host bus protocol interface of a host data processing system, based on receipt of a second command that enables the initiating host to emulate an attached functional unit, issuing a host bus protocol memory access request on a system fabric to which a plurality of memory-coherent communication participants are coupled. Because Contino Byun does not disclose or render obvious the "receiving" and "initiating" steps of exemplary Claim 1, Applicant respectfully submits that the rejection of Claim 1, similar Claims 11, and 21, and their respective dependent claims under 35 U.S.C § 103 is overcome.”


The Examiner respectfully disagrees. Contino is relied upon to teach “based on the receipt of the second command” and Byun is relied upon to teach “inititiating… memory access request specifying the memory access. Contino in [0050] shows that wireless device 332 may send and receive data to storage 342 via network 320 and storage network 340 to provide an emulated capacity (e.g., number of bytes) that is far greater than would normally be found on a locally attached mass storage device. [0065] shows that least one of wireless device 332, network 320, or storage network 340 translates this request into another protocol. For example, the encapsulated SCSI request may be translated to a file transfer protocol (FTP) request. The FTP request is then transferred to storage network 340. Byun in [0045] shows that during the read operation, the memory controller 200 may provide a read command and a PBA to the memory device 100.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133